     Case 3:19-cv-00299-MMD-WGC Document 5 Filed 08/24/20 Page 1 of 2



1
2
3                             UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
                                                         Case No. 3:19-cv-00299-MMD-WGC
6     RICHARD GALLO,
                                                                        ORDER
7                                   Plaintiff,
8           v.
9     RICHARD SNYDER, et al.,
10                              Defendants.
11
12          On June 3, 2019, Plaintiff Richard Gallo (#23128), then an inmate in the custody

13   of the Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights

14   action under 42 U.S.C. § 1983. (ECF No. 1-1.)

15          On May 15, 2020, following confirmation from the NDOC’s inmate database that

16   Gallo died on April 18, 2020, the Court issued an order allowing a 90-day period from the

17   order date for a motion for substitution to be filed by any party or by Decedent’s successor

18   or representative. (ECF No. 3.)

19          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

20   is not extinguished, the court may order substitution of the proper party. A motion for

21   substitution may be made by any party or by the decedent’s successor or representative.

22   If the motion is not made within 90 days after service of a statement noting the death, the

23   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

24          The 90-day period has passed and there has been no motion for substitution. As

25   such, the Court dismisses the case.

26          It is therefore ordered that the Court dismisses this case under Fed. R. Civ. P.

27   25(a)(1).

28   ///
     Case 3:19-cv-00299-MMD-WGC Document 5 Filed 08/24/20 Page 2 of 2



1          The Clerk of Court is directed to enter judgment accordingly and close this case.
2          DATED THIS 24th Day of August 2020.
3
4
5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
